Order entered April 8, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-00776-CV

           IN THE INTEREST OF O.J.O. AND E.J.O., CHILDREN


               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-23995

                                      ORDER

      Before the Court is appellant’s April 6, 2020 motion for extension of time

until September 30, 2020, to file her opening brief. We GRANT the motion to the

extent that we extend the time for appellant to file her brief to June 2, 2020.


                                              /s/    KEN MOLBERG
                                                     JUSTICE